Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 1
                                       of 25
 1   Note, LLC’s business. As part of my job responsibilities for Dakota Note, LLC, I have personal

 2   knowledge of and am familiar with the types of records maintained by Dakota Note, LLC in

 3   connection with the loan made to Debtor (the “Loan”) and the procedures for creating those types of

 4   records. I have access to and have reviewed the books, records, and files of Dakota Note, LLC with

 5   respect to the Loan and the extensions of credit to Debtor.

 6          4.      The information in this declaration is taken from Dakota Note, LLC’s business

 7   records regarding the Loan. The records are: (a) made at or near the time of the occurrence of the

 8   matters recorded by persons with personal knowledge of the information in the business record, or

 9   from information transmitted by persons with personal knowledge; (b) kept in the ordinary course of

10   Dakota Note, LLC’s regularly conducted business activities; and (c) it is the regular practice of

11   Dakota Note, LLC to make such records.

12          5.      Pursuant to that certain Promissory Note Secured by Deed of Trust, dated July 1,

13   2015 (the “Promissory Note”), in the original amount of $1,200,000, Debtor was indebted to Dakota

14   Note, LLC. A true and correct copy of the Promissory Note is offered as Exhibit “A” hereto.

15          6.      Dakota Note, LLC’s claim is secured by a third-priority lien against the Property

16   pursuant to the Deed of Trust and Assignment of Rents (the “Deed of Trust”), recorded on July 21,

17   2015, as document number 2015-K093637-00 in the Official Records of the County of San

18   Francisco, California. A true and correct copy of the Deed of Trust is offered as Exhibit “B” hereto.

19   Thereafter the undivided partial interest of Silicon Valley Funding Group, Inc. were transferred to

20   Creditor. A true and correct copy of the Assignment of Deed of Trust, recorded on April 8, 2016, as

21   document number 2016-K227749-00 in the Official Records of the County of San Francisco,

22   California, is offered as Exhibit “C” hereto.

23          7.      The Loan is presently in default in that, among other things: (a) the Note matured on

24   January 10, 2016 (the “Maturity Date”), and has not been paid; (b) the interest reserve for this loan

25   was exhausted in September 2015; and (c) the Debtor never having made a single payment.

26          8.      As a result of the foregoing default, The Foreclosure Company, Inc. (“Foreclosure

27   Trustee”)was substituted as trustee under the Deed of Trust, and Foreclosure Trustee then

28   commenced a nonjudicial foreclosure (the “Nonjudicial Foreclosure”) of the Deed of Trust, and

                                                                                                             2
 Case: 17-30501       Doc# 287-1      Filed: 02/08/19    Entered: 02/08/19 11:54:19        Page 2
                                               of 25
 1   caused to be recorded on February 8, 2018, a Notice of Default and Election to Sell Under Deed of

 2   Trust, as Instrument No. 2018030175, in said Official Records (a true and correct copy is offered as

 3   Exhibit “D”). A Notice of Trustee’s Sale has not yet been recorded.

 4          9.      As of January 4, 2019, the total amount owing to Dakota Note, LLC, including the

 5   total unpaid principal balance, all accrued unpaid interest, late charges, foreclosure fees, and related

 6   costs and attorneys’ fees and related costs incurred by Dakota Note, LLC in connection with the

 7   foregoing default was not less than $1,697,160.15.

 8          10.     Debtor has not made any payments to Dakota Note, LLC since that date and the total

 9   amount owing continues to grow.

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                                                                                3
 Case: 17-30501       Doc# 287-1      Filed: 02/08/19     Entered: 02/08/19 11:54:19         Page 3
                                               of 25
                    EXHIBIT A
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 4
                                       of 25
                                NOTE SECURED BY A DEED OF TRUST
   Loan NumberM?:                                              Date: 07/01/2015
                                                                                                                       San Jose, California
   224 Sea Cliff Avenue. San Francisco. CA 94121
   Property Address                                     "

   1. BORROWER'S PROMISE TO PAY
   interis^oT/lVr^nl1?T ""J*!?** pr°mise t0 pay US' «^HM»0e.00 (this amount will be called "principal") plus
  ^^^££?SSiS^i^"                      t0 ^ (who
  Note Tne Ten^Z 2O0'°00/1:2O0>000 interest UndlVided
                                                will beW#»W**»            interest andthatSilicon
                                                       called "Lender"). Iunderstand              VaLymay
                                                                                            the Lender Fundtransfer
                                                                                                              „gGroup,
                                                                                                                    this
  ^sas?                                                     mNote by ^ **who is entitied to receive paymentsmder***°te™
  2. INTEREST
        Iwill pay interest at ayearly rate as described in paragraph 3below
  chanS^TZTT                  °7/°?1/201f' T1'ifP^^Ph 3reflects more than one interest rate during the loan term, the rate will
  change on the date which is one (1) calendar month before each Payment Start Date.
        Interest will be charged on unpaid principal until the full amount ofprincipal has been paid
  principal0 **"*W"""^ "* *" "* deSCribed in P8"**"!* 3below on the prepaid finance charges which are apart ofthe
 3. PAYMENTS
        My payments are 0 Interest Only D Fully Amortized                         • Other
        I will makemy payments each month as follows:
                      Number of
                                                            Payment Start Dates             Interest     Payment
                      Payments
                                                                                             Rates       Antounts
                            5             Monthly beginning August 10,2015                     16.00%          $16,000.00
                            1             January 10,2016                                      16.00%       $1,216,000.00

       Iwill make these payments until Ihave paid all ofthe principal and interest and any other charges that Imay owe under this
 Note Ifon 01/10/2016 (the Due Date) Istill owe amounts under this Note (balloon balance), Iwill pay all those amounts, in full, on
 that date.
       Iwill make my payments payable to Dakota Note, 110 East Center St., Ste. 567, Madison, SD 92809-0112, or at adifferent
 place ifI am notified bythe Note Holder or the Agent for the Note Holder.
 4. BORROWER'S FAILURE TO PAY AS REQUIRED
       (A) Late Charge For Overdue Payments. IfIdo not pay the full amount ofeach monthly payment by the end of10 calendar
days after the date it is due, Iwill pay alate charge to the Note Holder. The amount ofthe charge will be 10.000% ofmy overdue
 payment or U.S. $5.00, whichever is more. I will pay this late charge only once on any late payment.
    In the event aballoon payment is delinquent more than 60 days after the date it is due, Iagree to pay alate charge in an amount
equal to the maximum late charge that could have been assessed with respect to the largest single monthly installment previously due,
other than the balloon payment, multiplied by the sum ofone plus the number ofmonths occurring since the late payment charge
began to accrue.
    (B) Default. IfIdo not pay the full amount ofeach monthly payment due under this Note by the date stated in paragraph 3
above, Iwill be in default, and the Note Holder may demand that I pay immediately all amounts that I owe under this Note.
    Even if, at atime when Iam in default, the Note Holder does not require me to pay immediately in full as described above, the
Note Holder will still havethe right to do so if I am in default ata later time.
      (Q Payment ofNote Holder's Costs and Expenses. Ifthe Note Holder has required me to pay immediately in full as described
above, the Note Holder will have the right to be paid back for all its costs and expenses to the extent not prohibited by applicable law.
Those expenses include, for example, reasonable attorney's fees. Adefault upon any interest ofany Note Holder shall be adefault
upon all interests.

5. BORROWER'S PAYMENTS BEFORE THEY ARE DUE - PREPAYMENT PENALTIES
    Ihave the right to make payments ofprincipal at any time before they are due. Apayment ofprincipal only is known as
"prepayment." IfIpay all or part ofthe loan principal before it is due, whether such payment is made voluntarily or involuntarily, I
agree to pay aprepayment penalty computed as follows: Lender is entitled to earn 3 months interest No prepayment after 3
monthly payments are made.

Applied Business Software. Inc.(BOO) 833-3343
Note Secured by Deed of Trust                                                                                                  9537/Brugnara
                                                                                                                                  Pagel of 3




      Case:
      Case:17-03049
            17-30501 Doc#
                     Doc#1287-1         Exhibit
                             Filed:Filed:
                                    07/24/17    "1" 1Entered:
                                          02/08/19    of 16 Entered:
                                                                07/24/17
                                                                     02/08/19
                                                                         15:35:40
                                                                              11:54:19
                                                                                    PagePage
                                                                                         5 of 20
                                                                                               5
                                             of 25
   6. BORROWER'S WAIVERS
        I waive my rights torequire the Note Holder todo certain things. Those things are: (a) todemand payment ofamounts due
   (known as"presentment"); (b)togive notice that amounts due have not been paid (known as"notice of dishonor"); (c)to obtain an
   official certification ofnonpayment (known as"protest"). Anyone else who agrees to keep the promises made inthis Note, orwho
   agrees to make payments to theNoteHolder if I fail to keep mypromises under thisNote, or whosignsthisNoteto transfer it to
   someone else, alsowaives these rights. These persons areknown as "guarantors, sureties and endorsers."
   7. RESPONSIBILITIES OF PERSONS UNDER THIS NOTE
   Ifmore than one person signs this Note, each ofusisfully and personally obligated to keep all of the promises made inthis Note,
   including the promise to pay the full amount owed. Any person who isaguarantor, surety, orendorser ofthis Note isalso obligated to
   do these things. Any person who takes over these obligations, including the obligations ofthe guarantor, surety, orendorser ofthis
  Note, is also obligated to keep all ofthe promises made in this Note. The Note Holder may enforce its rights under this Note against
  each person individually oragainst all ofus together. This means that anyone ofus may be required to pay all ofthe amounts owed
   under this Note.

   8. THIS NOTE IS SECURED BY A DEED OF TRUST
   In addition to the protection given to the Note Holder under this Note, aDeed ofTrust (the "Security Instrument") with aDue-on-
   Transfer Clause dated the same date ofthis Note, protects the Note Holder from possible losses which might result ifIdo not keep the
   promises which Imake in the Note. That Security Instrument describes how and under what conditions Imay be required to make
   immediate payment in full of all amounts that I owe underthisNote.
         Some of those conditions are described as follows:

        "Lender's Right to Require The Loan to be Paid OffImmediately. Ifthe borrower shall sell, enter into acontract ofsale,
        lease for aterm ofmore than 6-years (including options to renew), lease with an option to purchase for any term, or transfer
        all or any part ofthe Property oran interest therein, excluding (a) the creation ofa lien or encumbrance subordinate to this
        Deed ofTrust, (b) or atransfer by devise, descent, or by operation oflaw upon the death ofajoint tenant, the Lender may, at
        its option declare the Note and any other obligations secured by this Deed ofTrust, together with accrued interest thereon
        immediately due and payable, in full. No waiver ofthe Lender's right to accelerate shall be effective,unless it is in writing."
  9. ADVANCING FEE
  ADVANCING FEE CHARGED TO BORROWER, WHEN LENDER MUST CURE DELINQUENT SENIOR LOANS
  TAXES, INSURANCE, AND/OR HOMEOWNER ASSOCIATION DUES.                                             ^                      NS'
  In the event that the Lender makes any advances for reinstating delinquent prior encumbrances, taxes, insurance, homeowner
  thfrp'^t rnp1m ACrt? !l?^^rCSeiVati0n °fthis security«to Protect me BENEFICIARY'S INTEREST in this Note,
  ^^L^ EAN ADVANCING FEE EQUAL TO THREE PERCENT (3%) OF THE AMOUNT SO ADVANCED SUBJECT
  ll^T* FEE?Fif™ ^LARS ($50.00). Furthermore, suchadvance, are toi^XS^^^^
 nl innfifull" . in T!
 paid                     fateofcertified
                    the form   ?3t ,S ibrPd°n     thC PWNCIpAL
                                          funds, cashier's        ofthis
                                                           and money     Note, from the date ofadvance to such date when allmonTes «
                                                                     order.
 10. DEFAULT INTEREST




11. THE FOLLOWING PROVISIONS MAY RESULT IN THE COMPOUNDING OF INTEREST ON YOUR LOAN
ll^^f^
shall be added to theBe?eficia/*if^     Pavment
                     principal and will bear      s^d
                                             interest at thebeNote
                                                              insufficient to pay
                                                                   rate as the    the interest then due, the balance ofinterest remainin*
                                                                               principal.                                       remaining
At the option ofthe Beneficiary ifany principal and/or interest installments, late charges, advances and/or costs should be reoaid
^T&^z*                         r^T7"ft°7miIarrepayment
Note rate rrom the date due oradvanced until the date repaid. p,an**•totai S™ °f*««™"^SK^SE
12. RIGHT TO ASSIGN

Sed^fW tSHNIC ShalhaVC
Swe^onTem      mStrUmentS*CeV,^denCmg
                                  t0 Se"'0rsecurinS
                                          aSSign' °r0therWise
                                                    ^ebtedness*"**'either
                                                                ofthis Note into P^
                                                                                 one oror more
                                                                                          *> its investors
                                                                                                 ^rety, this  Note, the
                                                                                                           without


Appfied BusinessSoftware. Inc.(BOO) 833-3343
Note Secured byOeed ofTrust                                                                                                      9537/Brugnara
                                                                                                                                   Pago 2 of 3




     Case:
     Case:17-03049
           17-30501 Doc#
                    Doc#1287-1         Exhibit
                            Filed:Filed:
                                   07/24/17    "1" 2Entered:
                                         02/08/19    of 16 Entered:
                                                               07/24/17
                                                                    02/08/19
                                                                        15:35:40
                                                                             11:54:19
                                                                                   PagePage
                                                                                        6 of 20
                                                                                              6
                                            of 25
  13. BINDING
 This Note and all ofthe covenants, promises and agreements contained in it shall be binding on and insure to the benefit ofthe
 respective legal and personal representatives, devisees, heirs, successors, and assigns ofthe Borrower and the Beneficiary.
 14. BANKRUPTCY REORGANIZATION
 For the purpose ofany reorganization plan under the United States Bankruptcy Code, including, without limitation, Chapter 11
 and Chapter 13 thereof and Code Sections 1123 and 1322 ofsaid Chapters, any cure contemplated by said plan shall require the
 hill payment ofaccrued and unpaid interest at the default rate (ifapplicable) as set forth herein and payments ofany other sums
 due by reason ofBorrower's default. Arrears accumulated and unpaid shall accrue interest at the same rate applicable to the
 Principal during the life ofthe plan, all payments toward arrearages under such reorganization plan shall be applied first to the
 interest accruing on the arrearages and then to the arrearage balance.
 15. COMMERCIAL PURPOSE

       Borrower represents and warrants to the Lender that the loan proceeds disbursed by the Lender under the Note shall be used
       for business or commercial purposes and that none ofthe proceeds ofthis Note shall be used by the Borrower for personal,
       family or household purposes. Borrower acknowledges that ifnot for this representation and warranty, Lender would not
       grant the loan to the Borrower onthe terms represented inthe Note, the Security Instrument and the Loan Documents.
       Borrower further acknowledges that Lender is relying exclusively on Borrower's representation and warranty hereunder in
       Lender's determination of theuseof loan proceeds, and will make disbursements under theNote in material reliance onsuch
       representation and warranty. Lender's use of, and Borrower's execution of,the Uniform Residential Loan Application, is
       not intended tobeinconsistent with the commercial purposes ofthe loan.


Brugnara ProoertlesVI, a California Corporation




Borrower          KayBrugnanV President                Date        Borrower                                              Date




                                                    ASSIGNMENT OF NOTE
                                                 SECURED BY A DEED OF TRUST

Date:


FOR VALUE RECEIVED, theundersigned hereby grants, assigns and transfers to:



allbeneficial interest underthe within Note, without recourse, andDeed of Trust securing same




DONOT DESTROY THIS NOTE: When paid it mustbe surrendered to theTrustee, together with the Deed ofTrust securing same
forcancellation, beforereconveyance will be made.




Applied Business Software. Inc. (800) 833-3343                                                                                 9537/Brugnara
Nolo Secured byDeed ofTrust                                                                                                       Page 3 0f 3




    Case:
    Case:17-03049
          17-30501 Doc#
                   Doc#1287-1         Exhibit
                           Filed:Filed:
                                  07/24/17    "1" 3Entered:
                                        02/08/19    of 16 Entered:
                                                              07/24/17
                                                                   02/08/19
                                                                       15:35:40
                                                                            11:54:19
                                                                                  PagePage
                                                                                       7 of 20
                                                                                             7
                                           of 25
                    EXHIBIT B
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 8
                                       of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 9
                                       of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 10
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 11
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 12
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 13
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 14
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 15
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 16
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 17
                                        of 25
                     EXHIBIT C
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 18
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 19
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 20
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 21
                                        of 25
                     EXHIBIT D
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 22
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 23
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 24
                                        of 25
Case: 17-30501   Doc# 287-1   Filed: 02/08/19   Entered: 02/08/19 11:54:19   Page 25
                                        of 25
